DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  in claim 4, “an” should be inserted before “optimal” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-13, 21, 23-24, and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the added limitation of “wherein the climate control system is further configured to accommodate zones with different environmental conditions juxtaposed within the structural envelope” in lines 13-14 (emphasis added) is not supported in the original disclosure. Para 0037 describes an aggregation of units, i.e., structural envelopes, to create a range of environmental zones (“The system is modular in design to allow for the aggregation of units over time or to create a range of environmental zones”) and para 0038 describes juxtaposed zones with differing environmental conditions (“by its modular nature, the MICA system can be configured in a variety of ways, such as juxtaposed zones with differing environmental conditions for accommodating different applications, including cold storage of crops during the summer months when the MICA system is not needed for bee colony overwintering uses”). However, these passages fail to describe the zones being within the same structural envelope. These portions of applicant’s specification appear to describe multiple distinct structural envelopes that are juxtaposed, each structural envelope forming its own zone, such as shown in Fig. 10, not juxtaposed zones formed within a single structural envelope. Nowhere is it described that such juxtaposed zones are within the structural envelope, such as for individual hive boxes for example, or that the climate control system is configured to accommodate such zones. Therefore, the added limitation is deemed to be new matter.
In claim 7, the added limitation of “a range of environmental zones within the structural envelope” in lines 3-4 (emphasis added) is not supported in the original disclosure for the same reasons as stated in the explanation in the above paragraph for claim 1; thus, please see above.
In claim 13, the added limitations of “wherein the data collection system is further configured for measuring system power consumption, and wherein the control system automatically adjusts the climate control system for optimizing at least one of power draw and battery capacity to operate the mobile indoor controlled apiary system based on data collected by the data collection system” are not supported in the original disclosure. Para 0038 describes that that MICA system generally, not the data collection system, measures system power consumption (“Optionally, the MICA system includes measurements of the system power consumption for use in optimizing the power draw or battery capacity to operate the system”). In addition, in para 0044, for example, the plurality of sensors are described as being configured to collect data related to environmental conditions, which does not include system power consumption (“a MICA system 500 includes a plurality of sensor 520 configured to collect data related to the environmental conditions around hives 530 stored within structural envelope 120. Sensors 520 are located at various locations around the perimeter of hive boxes 530 at different heights so as to provide data necessary to evaluate the health of the bee colonies within hive boxes 530. For example, sensors 520 can be configured for measuring temperature, humidity, carbon dioxide levels, or other environmental data within structural envelope 120.”). Furthermore, para 0038 describes that the MICA system generally, not the climate control system, optimizes the power draw or battery capacity to operate the system (“Optionally, the MICA system includes measurements of the system power consumption for use in optimizing the power draw or battery capacity to operate the system”), and this passage is silent about any adjustments being automatic. Therefore, the added limitations are deemed to be new matter.
In claim 21, the added limitation of “wherein zones with different environmental conditions are juxtaposed within the structural envelope” in lines 15-16 (emphasis added) is not supported in the original disclosure for the same reasons as stated in the explanation in the above paragraph for claim 1; thus, please see above.
Claims 2-4, 6, 8-10, 12, 23-24, and 26-29 are rejected as depending upon a rejected claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is unclear whether the two occurrences of “structural envelopes” in lines 2 and 3 include the structural envelope of claim 1 or instead recite separate, additional structural envelopes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz et al., ES 2391681 (English-language translation provided on PTO-892; hereinafter Munoz) in view of Orletsky et al., U.S. Patent No. 5,741,170 (hereinafter Orletsky) and Jiang (CN 106912403, machine translation attached).
Re Claim 1, Munoz teaches an indoor controlled apiary system for accommodating a plurality of hive boxes (19) therein (see figure 2), each one of the plurality of hive boxes containing at least one colony of honeybees therein (note this is an intended use limitation in which neither the hive boxes nor the at least one colony of bees is positively recited as an element of the claimed system; and the hive boxes 19 are capable of housing a colony of pollinating insects such as honeybees (see honeybees listed under Social Insect Group on pg. 5 of the translation, for example)), the system comprising:
A foundation (5, 6);
A plurality of insulated panels (2b, 3b; see figure 2 and translation at page 16, paragraph 2 and claim 1) configured for assembly to form a structural envelope on top of the foundation (see id.), the structural envelope creating a contained indoor environment for housing the plurality of hive boxes therein (see id.);
A shell (2a, 3a) mostly surrounding the structural envelope (see id., noting that the shell surrounds all but vertical sides and the underside of the roof);
A data collection system (sensors; see translation at page 14, paragraph 4 to page 15, paragraph 3 (beginning “Bioclimatic control exercised…;” ending “relative humidity between 50 and 65%.”); see also Applicant’s Spec. at paragraphs [0038] and [0044]-[0046], disclosing sensors for data collection) for gathering environmental data within the structural envelope (see translation at page 14, paragraph 4); and
A climate control system (11, 12, 15.1, 15.2; see figure 2 and translation at page 13, paragraph 1, and page 14, paragraph 3 to page 15, paragraph 3) configured for regulating environmental conditions within the structural envelope for each one of the plurality of hive boxes. See id., noting that the climate control system regulates environmental conditions for each of the hive boxes at least by virtue of the hive boxes being contained within the system and being subjected to and thereby influenced by environmental conditions therein; see, generally, Applicant’s Spec., noting disclosure only of maintaining environmental conditions within the structural envelope, rather than for the boxes individually.
Munoz does not expressly teach whether the foundation is mobile, whether the plurality of insulated panels are configured for modular assembly or disassembly, whether the shell is removable and surrounding the structural envelope, and wherein the climate control system is further configured to accommodate zones with different environmental conditions juxtaposed within the structural envelope.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Munoz to surround the structural envelope, in order to insulate all exterior portions of the structural envelope for precise control of the environmental conditions within the structural envelope and reduction of power requirements.
Orletsky, similarly directed to a mobile indoor apiary system for accommodating a plurality of hive boxes (hive chambers; see figure 1 and 5:12-27) therein, each one of the plurality of hive boxes containing at least one colony of honeybees therein (col 3, ln 50-54), teaches that it is known in the art to have the system comprise: a mobile foundation (“pallet base,” 140; see figure 1, 3:40-43, and 6:5-16); a plurality of insulated panels (104, 106, 108, 126; see figures 1 and 3, 3:35-39, and 3:58-4:5) configured for modular assembly and disassembly (see id., 4:50-53, and 7:42-50) to form a structural envelope on top of the mobile foundation (see figures 2 and 3, 3:60-61, and 6:5-7), the structural envelope creating a contained indoor environment for housing the hive boxes therein (see figure 2, 3:35-39, and 3:58-4:5); and a removable shell (150, 152 together; see figure 1, 7:7-32, and claim 2, parts h) and i)) surrounding a top of the structural envelope. See id. and figure 3; note that at least figure 1 illustrates the removable shell enclosing on all sides the top of the structural envelope.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the foundation of Munoz to be mobile, the plurality of insulated panels of Munoz to be configured for modular assembly and disassembly, and the shell of Munoz to be removable, all as taught by Orletsky, in order to allow transportation of the apiary system as desired for commercial purposes or where needed in the field, or to move the hives to warmer winter climates; and to allow the insulated panels and shell to be easily replaced or removed as desired, depending on wear and environmental conditions. See Orletsky at 2:4-12, 2:50-56, 6:9-16, and 7:42-50. Please note in the combination of references the mobile foundation allows for a mobile indoor apiary system.
Jiang teaches an indoor controlled apiary system for accommodating a plurality of hive boxes 311 therein, each one of the plurality of hive boxes containing at least one colony of honeybees therein (pg. 5, para 5, of the translation, for example, describe honeybees; thus, the hive boxes 311 are capable of housing at least one colony of honeybees), wherein the climate control system is further configured to accommodate zones 102,103,104 with different environmental conditions juxtaposed within the structural envelope 10 (Figs. 2 and 4 show zones 102,103,104 side-by-side and pg. 5, para 6, of the translation describes having different environmental conditions, i.e., high and low temperature zones, necessary for the heated air to follow the principle of diffusion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate control system of Munoz as modified by Orletsky to include being configured to accommodate zones with different environmental conditions juxtaposed within the structural envelope as taught by Jiang in order to reliably circulate heat in the automatic thermal insulation design to ensure a warm and comfortable environment for bees in cold weather, improve the survival rate, and ensure the quality of the honey (Jiang, pg. 5, paras 6 and 8).
Re Claim 10, Munoz as modified by Orletsky and Jiang teaches that the removable shell is configured to be weather resistant. See Munoz translation at page 16, paragraph 2 and claim 1; Orletsky at 7:12-32.
Re Claim 12, Munoz as modified by Orletsky and Jiang teaches a control system (Munoz 14) for controlling the data collection system and the climate control system. See Munoz translation at page 14, paragraph 3 to page 15, paragraph 3.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Orletsky and Jiang, as applied to claim 1 above, and further in view of Achterberg (DE 102005028236, machine translation attached).
Re Claim 2, Munoz as modified by Orletsky and Jiang teaches that the data collection system gathers the environmental data at a plurality of locations within the structural envelope (see Munoz translation at page 14, paragraph 4, noting that “a series of temperature sensors and humidity distributed inside the E.R.B.P. (1)” teaches the claimed “a plurality of locations within the structural envelope”), wherein the environmental data so gathered are provided to the climate control system for actively regulating environmental conditions (see Munoz at figure 2 and translation at page 13, paragraph 1, and page 14, paragraph 3 to page 15, paragraph 3) for the each one of the plurality of hive boxes (See id., noting that the climate control system regulates environmental conditions for each of the hive boxes at least by virtue of the hive boxes being contained within the system and being subjected to and thereby influenced by environmental conditions therein).
Munoz as modified by Orletsky and Jiang does not expressly teach wherein the climate control system includes ductwork within the structural envelope for directing air to specific locations among the plurality of hive boxes within the structural envelope of the mobile indoor controlled apiary system according to the environmental data so collected at the plurality of locations within the structural envelope.
Achterberg teaches an indoor controlled system for accommodating a plurality of cages, wherein the climate control system includes ductwork 7,40 within the structural envelope 1,33 for directing air to specific locations (see arrows indicating airflow to specific locations shown in Figs. 1 and 4) among the plurality of cages 5,19,38 within the structural envelope of the indoor controlled system according to the environmental data so collected at the plurality of locations (para 0010 describes sensors mounted in the cages to sense the temperature in each cage to be able to activate the control unit) within the structural envelope.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate control system of Munoz as modified by Orletsky and Jiang to include ductwork within the structural envelope for directing air to specific locations among the plurality of hive boxes within the structural envelope of the mobile indoor controlled apiary system according to the environmental data so collected at the plurality of locations within the structural envelope as taught by Achterberg in order to guide the airflow to superimposed cages located on different planes, making it possible for each cage to obtain fresh air of comparable quality (Achterberg, para 0004). Please note in the combination of references, the plurality of cages are hive boxes in a mobile apiary system as taught by Munoz.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Orletsky and Jiang, as applied to claim 1 above, and further in view of Wilson-Rich (U.S. Patent Application Publication No. 2017/0360010 A1).
Re Claim 3, Munoz as modified by Orletsky and Jiang teaches that the climate control system is configured for controlling at least one of temperature, humidity, ventilation, and carbon dioxide levels (see Munoz translation at page 14, paragraph 3 to page 15, paragraph 3), in response to the environmental data collected by the data collection system. See id.
Munoz as modified by Orletsky and Jiang does not expressly teach whether the controlling is within specified tolerances.
Wilson-Rich, similarly directed to a mobile (via 218; see figure 2) controlled apiary system comprising: a mobile foundation (see figure 2), data collection system (116; see paragraphs [0034] and [0059]-[0062]) for gathering environmental data within the apiary system (see id. and figure 2), and a climate control system (202, 222, 214, 224; see paragraphs [0040]-[0043] and [0057]) configured for regulating environmental conditions within the apiary system, teaches that it is known in the art to have the climate control system be configured for controlling at least one of temperature (via 202, 222), humidity (via 224), ventilation (via 214), and carbon dioxide levels within specified tolerances (see paragraphs [0025], [0040]-[0041], and [0063]-[0066], noting that the ranges and high/low thresholds discussed in Wilson-Rich indicate the claimed “specified tolerances”), in response to the environmental data collected by the data collection system. See id.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate control system of Munoz as modified by Orletsky and Jiang to be configured for controlling at least one of temperature, humidity, ventilation, and carbon dioxide levels within specified tolerances, in response to the environmental data collected by the data collection system, as taught by Wilson-Rich, in order to use a known technique for maintaining the environmental conditions within the system in the bounds of a desirable temperature range. The modification of Munoz as modified by Orletsky, Jiang and Wilson-Rich results in cost-savings and reduction of energy requirements, because the climate control system is not activated unless the temperature, humidity ventilation, or carbon dioxide levels falls outside a given range or specified tolerance.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Orletsky, Jiang and Wilson-Rich, as applied to claims 1 and 3 above, and further in view of Taylor (US 2506118).
Re Claim 4, Munoz as modified by Orletsky, Jiang and Wilson-Rich teaches that the specified tolerances are selected to create and maintain an optimal climate range contained within the structural envelope. See, e.g., Munoz translation at page 10, paragraph 3 to page 11, paragraph 3; Wilson-Rich at paragraphs [0007]-[0009].
Munoz as modified by Orletsky, Jiang and Wilson-Rich does not expressly teach the optimal climate range being to encourage clustering of honeybees.
Taylor teaches a mobile indoor controlled apiary system in which an optimal climate range is to encourage clustering of honeybees (col 1, ln 8-16; col 4, ln 28-39; claim 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal climate range of Munoz as modified by Orletsky, Jiang and Wilson-Rich to encourage clustering of honeybees as taught by Taylor in order to automatically control the temperature within the hives to maintain clusters at normal size wherein all bees are able to move about to get an adequate supply of honey or food while being protected against freezing during winter, ensuring the bees are in a healthy and vigorous condition (col 1, ln 1-34 and col 4, ln 28-43 of Taylor).
Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Orletsky and Jiang, as applied to claim 1 above, and further in view of Powers et al., U.S. Patent No. 6,460,486 B1 (hereinafter Powers).
Re Claim 6, Munoz as modified by Orletsky and Jiang does not expressly teach the claim limitations. Orletsky, however, teaches that each one of the insulated panels (104, 106, 108, 126; see figures 1 and 3, 3:35-39, and 3:58-4:5) includes a frame (102; see figures 1 and 3 and 3:58-4:5) supporting an internal face (112; see figure 3, 3:61-64, and 4:25-33) and an external face (110; see figure 3 and 3:61-4:5) separated by an insulating core (111). See figure 3 and 4:17-26. Orletsky further teaches that at least the opposing side panels have similar dimensions, and that the insulated panels “are not permanently fastened to the hive system and can thus be easily replaced when needed.” See figure 1, 4:50-53, 7:1-6, and 7:43-50.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the insulated panels of Munoz as modified by Orletsky and Jiang to include a frame supporting an internal face and an external face separated by an insulating core, as taught by Orletsky, in order to optimize the insulation of the beehive, thereby minimizing temperature and humidity fluctuations that would be detrimental to the bees, and reduce power requirements of the system.
Additionally, Powers, similarly directed to a mobile animal system (see, e.g., 1:43-54 and 5:14-17), teaches that it is known in the art for the system to comprise a plurality of panels (12, 14, 16, 18) configured for modular assembly (see figure 1 and 14:10-43) to form a structural envelope on top of a foundation (36), wherein at least two of the panels are interchangeable (see 6:64-7:7) and interlocking (via 20, 30). See figures 1, 13, and 15, 9:5-11, 9:35-42, 10:18-31, 10:62-11:6, and 11:18-23.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least two of the insulated panels of Munoz as modified by Orletsky and Jiang to be interchangeable and interlocking, as taught by Powers, in order to facilitate secure assembly and simplicity of manufacturing. See Powers at 7:2-7; Orletsky at 4:50-53 and 7:43-45.
Re Claim 7, Munoz as modified by Orletsky, Jiang and Powers does not expressly teach whether the plurality of insulated panels are reconfigurable for assembly into at least one of: 1) structural envelopes of at least two different configurations; 2) aggregation of a plurality of units of structural envelopes; and 3) a range of environmental zones within the structural envelope. Orletsky teaches that at least the opposing side panels have similar dimensions, and that the insulated panels “are not permanently fastened to the hive system and can thus be easily replaced when needed.” See figure 1, 4:50-53, 7:1-6, and 7:43-50.
Powers again teaches that it is known in the art for the plurality of panels (12, 14, 16, 18) to be reconfigurable for assembly into structural envelopes of at least two different configurations. See 6:64-7:7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulated panels of Munoz as modified by Orletsky, Jiang and Powers to be reconfigurable for assembly into structural envelopes of at least two different configurations, as taught by Powers, in order to facilitate assembly and simplicity of manufacturing. See Powers at 7:2-7; Orletsky at 4:50-53 and 7:43-45.
Re Claim 9, Munoz as modified by Orletsky, Jiang and Powers teaches that the plurality of insulated panels are configured to be repeatably assembled and disassembled. See Orletsky at 4:50-53, 6:5-16, 7:1-6, and 7:42-50; Powers at 6:64-7:7.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Orletsky, Jiang and Powers as applied to claims 1 and 6 above, and further in view of Platt, Jr. (U.S. Patent No. 4,402,099).
Re Claim 8, Munoz as modified by Orletsky, Jiang and Powers teaches that each one of the plurality of insulated panels is configured to be attachable to each other in a weathertight manner (see Orletsky at figure 3, 4:6-16, and 4:50-53), but does not expressly teach without additional attachment hardware.
Platt, Jr., similarly directed to a mobile beehive, teaches that it is known in the art for the beehive to comprise: a plurality of panels (31, 32, 34-36, 46) configured for modular assembly (see figure 2 and 2:66-3:6) to form a structural envelope, wherein each one of the plurality of panels is configured to be attachable to each other (via 37, 39) without additional attachment hardware. See figure 2 and 3:1-15. Although Platt, Jr. does not expressly teach whether each of the panels are configured to be attachable to each other specifically in a weathertight manner, Platt, Jr. teaches that some of the panels are configured to be attachable to each other in a rain-resistant manner and flange 47 of panel 46 sealing the joint between panels 46,32. See 3:39-47,57-58 and Figs. 2-3.
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to modify each one of the plurality of insulated panels of Munoz as modified by Orletsky, Jiang and Powers to be configured to be attachable to each other without additional attachment hardware, as taught by Platt, Jr., in order to facilitate transportation and in situ assembly or breakdown of the apiary system in the field. See Platt, Jr. at 3:11-18; Orletsky at 4:50-53, 6:12-16, and 7:43-50. In the event Munoz as modified by Orletsky, Jiang, Powers, and Platt, Jr. does not expressly teach that each of the panels are attachable to each other in a weathertight manner, such a modification would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, in order to optimize insulation of the hives and prevent water ingress into the envelope, which would be detrimental to the bees’ health.
Potentially Allowable Subject Matter
Claim 13 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, any amended claims would need to be re-evaluated for patentability based on the extensive 35 U.S.C. 112(a) rejections made above.
Claims 21, 23-24, and 26-29 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. However, any amended claims would need to be re-evaluated for patentability based on the extensive 35 U.S.C. 112(a) rejections made above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-7,9, 10, and 12-13 have been considered but are moot because the new ground of rejection in view of Jiang, Achterberg, Taylor; thus, please see above.
Applicant's argument filed 7/1/2022 regarding claim 8 have been fully considered but they are not persuasive.
Applicant argues, re claim 8, that “while Platt mentions the ‘joining means such as tongue and grooving’ can be ‘rain resistant,’ (see column 3, lines 45 – 47 of Platt), there is no description in Platt providing attachment of interchangeable, insulated, interlocking panels that are attachable to each other in a weather tight manner, such as described in paragraph [0041] and elsewhere in the present application.” Rem., p. 16.
The Examiner respectfully disagrees. First, Orletsky teaches the importance of weather-tightness (col 1, ln 25-28), and each one of the plurality of insulated panels is configured to be attachable to each other in a weathertight manner (see Orletsky at figure 3, 4:6-16, and 4:50-53). Thus, the prior art meets the argued claim limitation. Second, while Platt, Jr. teaches the panels being attachable in a rain-resistant manner (col 3, ln 39-47), the above rejection makes clear that in the event that the system formed by the combination of references is found to not expressly teach that each of the panels are attachable to each other in a weathertight manner, such a modification would have been obvious in order to optimize insulation of the hives and prevent water ingress into the envelope, which would be detrimental to the bees’ health. Therefore, the prior art meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brundage (US 2010/0062683) teaches use of temperature and light sensors and power management by cycling in and out of sleep mode to substantially reduce power consumption.
Suntych (US 2020/0281167) teaches a power consumption sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643